DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In Claims 7 and 8, change “method” to --enclosure system--.  
In Claim 8, delete the “in” before “includes”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6113076 to Hancock-Bogese et al. (“Hancock-Bogese”) in view of US 6199831 to Patrick et al. (“Patrick”).
-From Claim 1: Hancock-Bogese discloses: 

    PNG
    media_image1.png
    879
    894
    media_image1.png
    Greyscale
 
Reproduced from Hancock-Bogese
a substantially animal-proof enclosure system comprising: 
(a) at least three supports (see annotated figure) that are laterally spaced apart to define a define a substantially vertical plane; 
(b) fencing material 16  that is serially attached to each of the at least three supports to span the defined substantially vertical plane to form a simple barrier that has a top edge (where 12 meets 16), a bottom edge, a front surface and a back surface; and
(c) a hood 20 having an inner surface, the hood originating from the top edge of the simple barrier, wherein an angle formed by the inner surface of the hood and the front surface of the simple barrier measures about 10 degrees to about 80 degrees (Examiner notes that hood 20 originates at the top edge, and also includes an angled inner surface at 54 that forms an angle between the hood and the front of the fence);
wherein the enclosure surrounds a power substation (Col. 1, L.17).
However, Hancock-Bogese does not disclose: at least one access portal.
Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired.
-From Claim 2: Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired. 
-From Claim 3: Hancock-Bogese does not explicitly state what material the supports are made of.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the supports out of steel, aluminum, etc. since it is well known in the fence art to use steel and/or aluminum for structural members, given their strength and availability, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
-From Claim 4: Hancock-Bogese does not explicitly state how tall the fence is.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fence between 7 and 9 feet, as this would be a suitably insurmountable and/or dangerous height for an animal to try to scale, and because it would have been an obvious matter of design choice to make it 7-9 feet, since such a modification would have involved a mere change in the size of a 
-From Claim 5. Hancock-Bogese discloses wherein the fencing material 16 is chosen from mesh, chain link, sheets and panels. 
-From Claim 6: the combination of Hancock-Bogese and Patrick teach a method of maintaining an animal population in an enclosure comprising placing along a perimeter of a domain the enclosure system of claim 1. 
-From Claim 7: Patrick teaches a fence intended for surrounding a substation against animal intrusion, wherein the fence includes a gate (Col. 3, L. 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hancock-Bogese by adding a gate as taught by Patrick in order to allow personnel to enter the area of the enclosure, when desired.
-From Claim 8: Hancock-Bogese discloses wherein the domain in includes a power substation (Col. 1, L. 17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8840090 in view of US 6113076 to Hancock-Bogese.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/16/2021